EX-16.1 June 27, 2012 Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We were previously principal accountants for PAR Technology Corporation and, under the date of April4, 2012, we reported on the consolidated financial statements of PAR Technology Corporation as of and for the years ended December31, 2011 and 2010. On June22, 2012, we were dismissed. We have read PAR Technology Corporation’s statements included under Item 4.01 of its Form 8-K dated June21, 2012 and we agree with such statements, except that we are not in a position to agree or disagree with the information under Item 4.01(b), we are not in a position to agree or disagree with PAR Technology Corporation’s stated reason for changing principal accountants, and we are not in a position to agree or disagree with PAR Technology Corporation’s statement that the change was recommended by the audit committee of the board of directors. Very truly yours, /s/KPMG LLP
